Citation Nr: 0617752	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  99-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for a 
lumbosacral strain with degenerative disc disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2004, the Board held that a 60 percent disability 
evaluation was warranted for the veteran's service-connected 
lumbosacral strain with degenerative disc disease.  The Board 
also remanded the matter for consideration of whether 
combining separate evaluations of orthopedic and neurological 
manifestations would warrant an evaluation in excess of 60 
percent.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
pain, numbness, radiculopathy to the lower extremities, 
limitation of motion, and muscle spasms.

2.  The veteran's lumbar spine disability is not manifested 
by unfavorable ankylosis of the entire thoracolumbar spine, 
or incapacitating episodes.


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 60 percent for a lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293 
(2002) and (2004) (effective September 23, 2002); 68 Fed. 
Reg. 51,454 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 32,450 
(June 10, 2004) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by an April 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding 
entitlement to an increased disability rating for a lumbar 
spine disability: the April 2003 letter told the veteran that 
entitlement to an increased evaluation required that the 
evidence show the disability had worsened and he September 
2003 supplemental statement of the case informed the veteran 
of the change in regulations.  As such, the veteran was aware 
and effectively notified of information and evidence needed 
to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice given 
that his claims had been instituted pre-VCAA, and the record 
contains September 2003 and October 2005 supplemental 
statements of the case following the April 2003 letter.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (holding 
that a timing error can be cured when VA employs proper 
subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
April 2003.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA outpatient reports, private medical 
records from Henry L. Underwood, D.O. and Pierre Herding 
M.D., and VA examination reports dated in November 1999, 
April 2003, January 2004, and September 2004.  Notably, in 
February 2004, the veteran indicated that he did not have any 
further outstanding and relevant evidence to submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Factual Background

Private treatment records document complaints of pain, 
radiculopathy, numbness in the hind foot on the left, and 
tenderness.  In November 1999, VA examination demonstrated 
positive straight leg raising at 40 degrees on the right and 
50 degrees on the left.  Range of motion studies indicated 
flexion was limited to 40 degrees, and extension to 5 
degrees, with pain.  Lateral flexion was to 35 degrees and 
rotation was to 30 degrees, bilaterally. There was some 
muscle spasm felt in the back.  The diagnosis was 
degenerative disc disease with disc protrusion of the lumbar 
spine.

Private electrodiagnostic studies (EMG) of the lower 
extremities conducted in January 2000 revealed impressions of 
changes consistent with bilateral L4, L5, and S1 
radiculopathies and a bilateral largely demyelinate 
neuropathy consistent with the veteran's diabetic state.

Upon VA examination in April 2003, the veteran ambulated with 
a normal gait.  Range of motion studies indicated flexion to 
60 degrees, extension to 30 degrees, and right and left 
lateral rotation to 30 degrees.  There was straight leg 
positive sign at 30 degrees on the right.   The veteran had 
decreased sensation on the medial aspect of the right thigh.  
The veteran was diagnosed as having L5-S1 disc disease; 
degenerative arthritis compatible with degenerative disc 
disease; retrolisthesis of L5 under L4; chronic pain; and 
decreased range of motion of the lumbar spine.

VA examination dated in January 2004 revealed slight 
tenderness to palpation at L3-S1, both SI joints, and the 
right buttocks. Range of motion on flexion was to 30 degrees 
with onset of low back pain.  Extension was to zero degrees, 
lateral flexion left and right was to 10 degrees, and 
rotation left and right was to approximately 5 degrees.  
Seated straight leg raising was negative to 90 degrees 
bilaterally; Lasegue's test was negative; motor strength was 
5/5 except for left ankle inversion, which was 4/5, and some 
hold break weakness of both hamstrings.  Heel, toe, and bent 
knee walking were normal, and sensory examination was intact 
to sharp and dull.  The veteran was diagnosed as having 
lumbar strain secondary to his in-service fall with spinal 
stenosis of L4-5 and L5-S1; degenerative disc disease of L4-5 
and L5-S1; moderately debilitated by back and leg pain with 
fair control of pain with medication.  Contemporaneous x-ray 
studies revealed degenerative disc disease with osteophytosis 
and vacuum phenomenon recognized at the level of L5-S1; grade 
I spondylolisthesis of L4-5; and facet degenerative changes 
present at the level of L4-5, L3- 4, and L5/S1.  No bony 
neural foraminal narrowing was recognized.

A September 2004 VA examination revealed flexion to 85 
degrees, extension to 30 degrees, left lateral flexion to 25 
degrees, right lateral flexion to 30 degrees, and bilateral 
rotation to 60 degrees.  Straight leg raising demonstrated 
normal pain at 90 degrees, bilaterally.   The veteran was 
diagnosed as having degenerative disc disease of the lumbar 
spine, with back pain, bilateral leg radiation; and 
peripheral neuropathy of the legs secondary to diabetes 
mellitus and degenerative disc disease of the lumbar spine.

Laws and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).

The veteran's lumbar spine disability has been rated under 
the criteria pertaining to intervertebral disc syndrome.  The 
Board notes that the veteran the veteran is currently in 
receipt of the maximum schedular rating available under 
Diagnostic Codes 5293, pertaining to intervertebral disc 
syndrome, in effect prior to September 23, 2002.  Prior to 
the revision, Diagnostic Code 5293 provided for a maximum 60 
percent rating for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief.  

Effective September 23, 2002, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005).

Under these criteria, when intervertebral disc syndrome is 
productive of incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months, a 10 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past twelve months, 
a 20 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least four weeks but 
less than six weeks during the past twelve months, a 40 
percent rating is assigned.  When incapacitating episodes 
have a total duration of at least six weeks during the past 
12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that when evaluating on the basis of chronic 
manifestations, the adjudicator is to evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) following 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2005) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment should be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

As noted above, the criteria for rating intervertebral disc 
syndrome that became effective on September 23, 2002, 
contained a note defining incapacitating episodes and chronic 
orthopedic and neurologic manifestations.  The Federal 
Register version setting forth the final rule indicates that 
the three notes following the version of Diagnostic Code 5293 
that became effective on September 23, 2002, were deleted 
when intervertebral disc syndrome was reclassified as 
Diagnostic Code 5243 in the criteria that became effective on 
September 26, 2003.  This was inadvertent and has now been 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004), a 
final correction that was made effective September 26, 2003.

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) (codified at 38 C.F.R.  § 4.71a).  A 
General Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings are assigned:

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

Note (1) provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.

Note (2) provides, in part, that the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.

Note (2) also provides that for rating purposes, the normal 
ranges of motion in the thoracolumbar spine are as follows: 
forward flexion, 90 degrees; extension, zero degrees, left 
and right lateral flexion, 30 degrees; and left and right 
lateral rotation, 30 degrees.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The Board will first address whether the veteran is entitled 
to a disability rating in excess of 60 percent for his 
service-connected lumbar spine disability under the criteria 
for intervertebral disc syndrome effective September 23, 
2002.  The Board notes that the veteran is currently in 
receipt of the maximum schedular rating available based upon 
incapacitating episodes.

The Board has also considered whether the veteran would be 
entitled to an increased disability rating if orthopedic and 
neurological manifestations were evaluated separately.  There 
is no evidence of severe limitation of motion under 
Diagnostic Code 5292 (in effect at the time of the veteran's 
initial 1997claim) for a 40 percent maximum rating in terms 
of orthopedic manifestations, even in terms of DeLuca 
factors.  Nor is there evidence of moderate incomplete 
paralysis (20 percent), moderately severe incomplete 
paralysis (40 percent), severe incomplete paralysis with 
marked muscular atrophy (60 percent), or complete paralysis 
when the foot dangles and drops, has no active movement 
possible of muscles below the knee, and with flexion of knee 
weakened or (very rarely) lost (80 percent).  See 38 C.F.R. § 
4.124(a), Diagnostic Codes 8520, 8620, 8720 (2003).  The 
veteran's primary problem does not involve any form of 
paralysis; rather, he has bilateral leg radiation that causes 
pain.

In terms of the September 2003 changes to the rating 
criteria, the veteran is also not entitled to a rating in 
excess of 60 percent.  The veteran already has the maximum 
rating of 60 percent in terms of incapacitating episodes.  
The other alternative is considered with limitation of motion 
combined with neurological problem. As such, he does not have 
unfavorable ankylosis of the entire spine for a 100 percent 
evaluation.  He does not have unfavorable ankylosis of the 
entire thoracolumbar spine for a 50 percent evaluation.  The 
veteran does not have unfavorable ankylosis of the entire 
cervical spine, or, forward flexion of the thoracolumbar 
spine 30 degrees or less, or, favorable ankylosis of the 
entire thoracolumbar spine for a 40 evaluation.  Nor does he 
experience forward flexion of the cervical spine 15 degrees 
or less, or, favorable ankylosis of the entire cervical spine 
for a 30 percent evaluation.

Furthermore, the ratable radiculopathy in the lower 
extremities is not severe enough to warrant a rating of 40 
percent or higher, because there is no evidence of moderately 
severe incomplete paralysis, of marked muscle atrophy (60 
percent), or complete paralysis of the foot (80 percent).  38 
C.F.R. § 4.124a, DC 8520.

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 60 percent for the veteran's 
service-connected a lumbosacral strain with degenerative disc 
disease have not been met.  Where, as here, the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 
5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An evaluation in excess of 60 percent for a lumbosacral 
strain with degenerative disc disease is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


